 

Exhibit 10.6

HASBRO, INC.

RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN

CONTINGENT STOCK PERFORMANCE AWARD

(THREE PERFORMANCE METRICS __________)

_______________, 2019 GRANT

JOHN FRASCOTTI

            AGREEMENT, made effective as of ___________, 2019, by and between
HASBRO, INC., a Rhode Island corporation (the "Company") and the designated
contingent stock performance award recipient (the "Participant").

            WHEREAS, the Participant is eligible to participate in the Company's
Restated 2003 Stock Incentive Performance Plan, as amended (the "Plan"), and

            WHEREAS, the Compensation Committee (the "Committee") of the Board
of Directors of the Company (the "Board"), acting in accordance with the
provisions of the Plan, is granting to Participant a contingent stock
performance award dated ____________, 2019 designed to reward the Participant
for the Participant’s efforts in contributing to the Company’s achievement of
certain stated financial goals, and

            WHEREAS, the stock performance award provides the Participant with
the ability to earn shares of the Company’s common stock, par value $.50 per
share (the "Common Stock"), contingent on the Company’s performance in achieving
pre-established cumulative diluted earnings per share (“EPS”), cumulative net
revenue (“Revenues”) and average return on invested capital (“ROIC”) performance
targets over the period beginning on December 31, 2018  and ending on December
26, 2021 (the “Performance Period”), subject to and upon the terms and
conditions set forth in the Plan and as hereinafter set forth.  For purposes of
this Agreement average ROIC shall be computed as Net Income divided by the sum
of Short-Term Debt plus Long Term Debt plus Shareholder’s Equity, averaged over
the three fiscal years in the Performance Period. 

            NOW, THEREFORE, in consideration of these premises and other good
and valuable consideration, the parties hereto agree as follows:

W I  T  N  E  S  S  E  T  H: 

 

--------------------------------------------------------------------------------

 

            1.         The Company hereby grants to the Participant effective on
___________, 2019, and pursuant to the Plan, a copy of which is attached hereto
as Appendix A and the provisions of which are incorporated herein as if set
forth in full, a contingent stock performance award (the “Award”) subject to and
upon the terms and conditions set forth in the Plan and the additional terms and
conditions hereinafter set forth.  The Award is evidenced by this Agreement.  In
the event of any inconsistency between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern, provided that
to the extent the provisions of the Plan or this Agreement are inconsistent with
the terms of the Employment Agreement (as defined below), the provisions of the
Employment Agreement shall govern if such agreement provides for more favorable
treatment. Terms used herein and not otherwise defined shall have the meaning
set forth in the Plan. 

            2.         By accepting this Award the Participant hereby
acknowledges and agrees that (i) this Award, and any shares the Participant may
acquire under this Award in the future or any of the proceeds of selling any
shares acquired pursuant to this Award, as well as any other incentive
compensation the Participant is granted after adoption of the Clawback Policy,
are subject to the Company’s Clawback Policy, which was adopted by the Company’s
Board of Directors in October 2012, and (ii) this Award, and any shares the
Participant may acquire under this Award in the future or any of the proceeds of
selling any shares acquired pursuant to this Award, as well as any other
incentive compensation the Participant is granted after adoption of the Clawback
Policy, will be subject to the terms of such Clawback Policy, as it may be
amended from time to time by the Board in the future.  Such acknowledgement and
agreement was a material condition to receiving this Award, which would not have
been granted to the Participant otherwise.  Additionally, the Participant
acknowledges and agrees that if the Participant is or becomes subject to the
Hasbro, Inc. Executive Stock Ownership Policy, effective as of March 1, 2014, as
it may be amended from time to time by the Board in the future (the “Stock
Ownership Policy”),  then by accepting this Award and any shares that the
Participant may acquire in the future pursuant to this Award, as well as any
other equity-based incentive compensation the Participant is granted after the
Participant becomes subject to the Stock Ownership Policy, the Participant
agrees that the Participant  will be subject to the terms of the Stock Ownership
Policy, including without limitation the requirement to retain an amount equal
to at least 50% of the net shares received as a result of the exercise, vesting
or

 

--------------------------------------------------------------------------------

 

payment of any equity awards granted until the Participant’s applicable
requirement levels are met.

            3.         This Agreement relates to an Award providing the
Participant with the potential ability to earn shares of the Company’s common
stock, par value $.50 per share (the "Common Stock"), contingent on the
Company’s performance in achieving its pre-established cumulative EPS and
Revenues and average ROIC targets over the Performance Period.  The cumulative
EPS, cumulative Revenues and ROIC targets for the Performance Period are set
forth below:

           
EPS                                                                            
$_______

           
Revenues                                                                    
$_______

            Average
ROIC                                                            _______%

The threshold and maximum levels for cumulative EPS and Revenues and average
ROIC contributing to shares being earned under this Award are set forth on
Exhibit A to this Agreement.  Except as is otherwise set forth in this
Agreement, the Participant shall not have any ability to receive any shares of
Common Stock pursuant to this Award until the Performance Period is completed. 
Following the end of the Performance Period, the Committee will determine the
Company’s cumulative EPS and Revenues and average ROIC over the Performance
Period.  The Committee will certify the Company’s cumulative EPS, Revenues and
average ROIC over the Performance Period as promptly as is reasonably possible
following the completion of the Performance Period, but in no event later than
75 days following the completion of the Performance Period.

                4.         For purposes of this Award, the Company’s  EPS, 
Revenues and average ROIC over the Performance Period will be computed on a
consolidated basis in the same manner used by the Company in computing its
consolidated financial performance under generally accepted accounting
principles (“GAAP”), except for the following deviations from GAAP: (i) each of
the metrics will be computed excluding the impact of any unusual, one-time,
non-operating or other significant unbudgeted costs or expenses in excess of $10
million in any fiscal year during the Performance Period, which costs or
expenses are related to changes in accounting rules or the U.S. tax code that
are effective after the date of this Agreement, (ii) EPS and ROIC will be
computed excluding the impact of any unusual, one-time, non-operating or other
significant unbudgeted costs or expenses in excess of $10 million in any fiscal
year during the Performance Period, which costs or expenses are related to
acquisitions (whether paid for in

 

--------------------------------------------------------------------------------

 

cash, shares of the Company’s stock, other property, or any combination thereof)
or dispositions consummated by the Company during the Performance Period, (iii)
EPS and ROIC will be computed excluding the impact of any unusual, one-time,
non-operating or other significant unbudgeted costs or expenses in excess of $10
million in any fiscal year during the Performance Period, which costs or
expenses are related to any restructuring activities undertaken by the Company
after the date of this Agreement, (iv) EPS and ROIC will be computed excluding
the impact of any unusual, one-time, non-operating or other significant
unbudgeted costs or expenses related to the termination of the Company’s pension
plan, (v) EPS and ROIC will be computed excluding the impact of any unusual,
one-time, non-operating or other significant unbudgeted costs or expenses in
excess of $25 million in any fiscal year during the Performance Period, which
costs or expenses relate to judgements, fines, penalties or expenses associated
with litigations, arbitrations, or regulatory matters, or settlements of ongoing
or potential disputes or regulatory matters, (vi) EPS and ROIC will be computed
excluding the impact of any unusual, one-time, non-operating or other
significant unbudgeted costs or expenses related to non-cash asset impairment
charges in excess of $25 million in any fiscal year during the Performance
Period, and (vii)
______________________________________________________________.

            5.         The target number of shares of Common Stock which may be
issuable under this Award in the event of 100% achievement of the
pre-established cumulative EPS and Revenue and average ROIC measures over the
Performance Period is the specified number of shares communicated to the
Participant (the “Target Shares”).  The tables appearing on Exhibit A to this
Agreement set forth the contingent number of shares of Common Stock which the
Participant may actually earn under this Award, as a percentage of the Target
Shares, based upon certain performances by the Company in achieving the EPS,
Revenues and average ROIC targets. 

            To compute the actual number of shares of Common Stock, if any,
which may be earned by the Participant the respective cumulative EPS and
Revenues and average ROIC performances of the Company, as certified by the
Committee following completion of the Performance Period, are applied to the
tables on Exhibit A.   The appropriate boxes in the tables corresponding with
the highest threshold achieved by the Company’s actual cumulative EPS and
Revenues and average ROIC performance, as so certified by the Committee, sets
forth the number of shares of

 

--------------------------------------------------------------------------------

 

Common Stock, if any, as a percentage of the Target Shares, which are earned by
the Participant over the Performance Period due to the Company’s performance in
achieving those metrics.  The Company’s achievement against its EPS metric is
weighted at 34% in determining the final shares earned by the Participant.  The
Company’s achievement against its Revenues metric is weighted at 33%, and the
Company’s achievement against its average ROIC metric is also weighted at 33%.

By way of illustration, if the Company’s cumulative Revenues over the
Performance Period are at least $______________ (but below $______________), the
percentage of the Revenues target achieved is ____% and the percentage of the
target number of contingent shares earned due to that performance is ____%.  If
the Company’s cumulative EPS over the Performance Period is at least $________
(but less than $_______), the percentage of the EPS target achieved is ____%,
and the percentage of the target number of contingent shares earned due to that
EPS performance is ____%. If the Company’s average ROIC over the Performance
Period is at least _____% (but less than _____%), the percentage of the average
ROIC target achieved is ____%, and the percentage of the target number of
contingent shares earned due to that ROIC performance is ____%.  In that case,
the Participant would earn (.33*____%) + (.34*____%) + (.33*____%), or _____% of
the Target Shares of Common Stock subject to the Award.  If the number of Target
Shares of Common Stock subject to the Award was ____ shares, the Participant
would earn ____ shares of Common Stock.  If the number of shares earned is not a
whole number, the Participant will earn the next highest whole number of
shares. 

            6.  Once the Company has determined the number of shares of Common
Stock, if any, which have been earned by the Participant based on the cumulative
EPS and Revenues and average ROIC performance of the Company, the Company or its
designee will as promptly as possible thereafter, but in all events not later
than the 15th day of the third month following the end of the calendar year in
which the Performance Period ends, issue any such shares of Common Stock which
have been deemed earned to the Participant. 

            7.   The Participant shall consult with the Company or its designee
in advance of the issuance of any shares pursuant to this Award so as to
designate the manner in which the

 

--------------------------------------------------------------------------------

 

Participant wishes to pay any withholding taxes due, and any such Participant’s
designation must be made by the Participant affirmatively to the Company, in the
manner specified by the Company, and on or before the date selected by the
Company.  Each Participant who elects to pay withholding taxes in cash shall
deliver to the Company or its designee, a check payable to Hasbro, Inc. or its
designee, or a wire transfer to such account of the Company or its designee, as
the Company may designate, in United States dollars, in the amount of any
withholding required by law for any and all federal, state, local or foreign
taxes payable as a result of the Participant earning any shares under this Award
or being issued any shares pursuant to the provisions below based on certain
other events.  Alternatively, a Participant may elect to satisfy the minimum
withholding taxes required by law payable as a result of the issuance of any
shares pursuant to this Award (the "Taxes"), in whole or in part, either (i) by
having the Company withhold from the shares of Common Stock to be issued
pursuant to this Award or (ii) delivering to the Company or its designee shares
of Common Stock already owned by the Participant and held by the Participant for
at least six (6) months (represented by stock certificates duly endorsed to the
Company or its designee or accompanied by an executed stock power in each case
with signatures guaranteed by a bank or broker to the extent required by the
Company or its designee), in each case in an amount whose Fair Market Value on
the date the Participant has become entitled to such shares pursuant to this
Award is either equal to the Taxes or less than the Taxes, provided that a check
payable to Hasbro, Inc. or its designee, or a wire transfer to such account of
the Company or its designee as the Company may designate, in United States
dollars for the balance of the Taxes is also delivered to the Company, or its
designee, at the time of issuance.  If the Participant fails to timely elect to
pay the withholding taxes in some other manner pursuant to the preceding
provisions, or otherwise does not timely remit payment of the required
withholding taxes, then the Participant’s tax withholding requirements will be
satisfied through the withholding of shares of Common Stock and to the extent a
fractional share needs to be withheld, the Company or its designee will withhold
the next highest number of full shares and will remit the value of the fraction
of a share which exceeds the required withholding to the

 

--------------------------------------------------------------------------------

 

Participant. As soon as practicable after receipt of the withholding taxes and
any other materials or information reasonably required by the Company or its
designee, the Company or its designee shall deliver or cause to be delivered to
the Participant, using the method of delivery determined by the Company or its
designee, the shares payable pursuant to the Award (less any shares deducted to
pay Taxes).

            8.         Until such time, if any, that actual shares of Common
Stock become due and are issued to the Participant in accordance with the terms
of this Agreement, the Participant will not have any dividend or voting rights
with respect to any shares which may be issuable in the future pursuant to this
Award.  The Participant’s rights under this Award shall be no greater than those
of an unsecured general creditor of the Company, and nothing herein shall be
construed as requiring the Company or any other person to establish a trust or
to set aside assets to meet the Company’s obligations hereunder.

            9.         (a)   If the Participant’s employment is terminated by
death or because of Disability (as defined in the Employment Agreement, dated
August 1, 2018, between the Participant and the Company, as such agreement may
be amended from time to time (hereafter referred to as the “Employment
Agreement”)), before the Performance Period is completed, then the Participant’s
Award will remain outstanding during the remaining portion of the Performance
Period.  At the end of the Performance Period the Committee will compute how
many, if any, shares of Common Stock would be issuable pursuant to the Award
based upon the Company’s performance against its cumulative EPS and Revenues and
average ROIC targets, all over the Performance Period.  That actual number of
shares of Common Stock which would have been earned under the Award over the
entire Performance Period, if any, will then be multiplied by a fraction the
numerator of which is the number of days from the start of the Performance
Period to the date that the Participant’s employment was terminated and the
denominator of which is the total number of days in the Performance Period. 
This pro-rated number of shares will then be issuable to the Participant in the
same manner as shares are issued to other participants.

 

 

--------------------------------------------------------------------------------

 

 

                          

            (b)  If the Participant’s employment is terminated at the election
of the Company (or its successor, in the event there has been a Change in
Control) without Cause or at the election of the Participant with Good Reason
(as the terms Cause, Good Reason and Change in Control are defined in the
Employment Agreement, it being understood the Employment Agreement provides
different definitions of Cause and Good Reason based upon whether the
termination occurs within two (2) years following a Change in Control, or occurs
outside such a window), and  provided Participant executes a full and complete
Release (as defined in the Employment Agreement) which becomes effective, all in
accordance with the Employment Agreement, then the Participant’s Award will
remain outstanding during the remaining portion of the Performance Period.  At
the end of the Performance Period the Committee will compute how many, if any,
shares of Common Stock would be issuable pursuant to the Award based upon the
Company’s performance against its cumulative EPS and Revenues and average ROIC
targets, all over the Performance Period.  That actual number of shares of
Common Stock which would have been earned under the Award over the entire
Performance Period, if any, will then be multiplied by a fraction the numerator
of which is the number of days from the start of the Performance Period to the
date that the Participant’s employment was terminated and the denominator of
which is the total number of days in the Performance Period.  This pro-rated
number of shares will then be issuable to the Participant in the same manner as
shares are issued to other participants.  Notwithstanding the foregoing, the
Plan shall govern the treatment of the Participant’s Award in the case of the
foregoing termination events if the terms of the Plan are more favorable to the
Participant.

 

            (c)   If the Participant retires from employment with the Company
before the Performance Period is completed, then the Participant’s Award will
remain outstanding during the remaining portion of the Performance Period.  At
the end of the Performance Period the

 

--------------------------------------------------------------------------------

 

Committee will compute how many, if any, shares of Common Stock would be
issuable pursuant to the Award based on the Company’s performance against its
cumulative EPS and Revenues and average ROIC targets.  That actual number of
shares of Common Stock which would have been earned under the Award over the
entire Performance Period will then be multiplied by a fraction the numerator of
which is the number of days from the start of the Performance Period to the date
that the Participant retired and the denominator of which is the total number of
days in the Performance Period.  This pro-rated number of shares will then be
issuable to the Participant in the same manner as shares are issued to other
Participants. 

            (d) If the Participant’s employment is terminated by the Company for
Cause (as defined in the Employment Agreement), then the Award will be forfeited
and become null and void and the Participant will not have any further rights
under the Award, including, without limitation, any rights to receive shares of
Common Stock. 

            10.       The adjustment provisions set forth in Section 8 of the
Plan shall apply to this Award.

            11.       This Award shall not be transferable by the Participant,
in whole or in part, except in accordance with Section 7 of the Plan.  Any
purported assignment, transfer, pledge, hypothecation or other disposition of
the Award or any interest therein contrary to the provisions of the Plan, and
the levy of any execution to, or the attachment or similar process upon, the
Award or any interest therein, shall be null and void and without effect.

            12.       Subject to the applicable provisions of the Plan, and
particularly to Section 7 of the Plan, this Agreement shall be binding upon and
shall inure to the benefit of Participant, Participant’s successors and
permitted assigns, and the Company and its successors and assigns.

            13.       This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Rhode Island and Providence
Plantations and applicable Federal law.

 

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the Company and the Participant have entered
this Agreement effective as of the day and year first above written.  By
accepting the terms of the award represented by this Agreement through an
electronic form offered by the Company, or the Company’s designee, the
Participant hereby agrees to the terms of this Agreement with the same effect as
if the Participant had signed this Agreement. 

 

            HASBRO, INC.

 

            By:      /s/ Brian Goldner                              

                        Brian Goldner

                        Chairman and

                        Chief Executive Officer

 

 

 

 

                                                                                         
By: _________________________

                                                                                                 
John Frascotti

 

 

 

 

--------------------------------------------------------------------------------